United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2180
                        ___________________________

                                Courtney Saunders

                                      Plaintiff - Appellant

                                         v.

 Kyle Thies, individually and in his official capacity as a law enforcement officer
  for the Des Moines, IA Police Dept.; Clint Dee, individually and in his official
 capacity as a law enforcement officer for the Des Moines, IA Police Dept.; Dana
  Wingert, individually and in his official capacity as Chief of Police for the Des
                Moines, IA Police Dept.; City of Des Moines, Iowa

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                           Submitted: January 12, 2022
                              Filed: June 29, 2022
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

      Following a traffic stop during which Courtney Saunders was cited for driving
with an open liquor bottle in his car, Saunders filed suit against the Des Moines
Police Department officers involved in the stop, Officers Kyle Thies and Clint Dee,
as well as the City of Des Moines Chief of Police, Dana Wingert, and the City of
Des Moines, alleging claims under state and federal law for violation of his
constitutional rights. The district court 1 granted summary judgment in favor of
defendants and denied Saunders’s request to certify questions to the Iowa Supreme
Court and his motion for reconsideration. Having jurisdiction under 28 U.S.C.
§ 1291, we affirm the judgment of the district court.

                                          I.

       This case arises from the traffic stop Officers Thies and Dee performed on
Saunders, a 29-year-old black man, shortly after midnight on July 8, 2018. Thies
and Dee were traveling in a police transport van, driven by Thies, when Thies
observed a vehicle make what he described as an “abrupt” turn that “didn’t feel
right.” Despite the fact that they were in a police transport van, which is primarily
used to transport individuals to the county jail, because the van did not have any
individuals in it, Thies and Dee were acting in their general capacity as police
officers. When serving in this capacity, Thies and Dee would periodically perform
investigations or traffic stops. After observing the vehicle make the “abrupt” turn,
Thies began following it; the vehicle ultimately made a right turn before coming to
a stop on a residential street. Thies and Dee observed that the vehicle stopped
directly in front of a fire hydrant in a marked no parking zone, and Thies parked the
transport van in the middle of the street a couple of car lengths away from the
vehicle. The officers did not activate the lights or sirens on the transport van at any
point and did not otherwise indicate that they were initiating a traffic stop. Thies
and Dee exited the transport van; neither Thies nor Dee contacted dispatch about the
stop before they exited the van. However, Thies remarked to Dee that the vehicle
was parked in front of a fire hydrant, and both officers approached the vehicle, with
one on each side.



      1
       The Honorable John A. Jarvey, Chief Judge, United States District Judge for
the Southern District of Iowa, now retired.
                                         -2-
       Thies then made verbal contact with Saunders, the driver of the vehicle.
Saunders had his driver’s window lowered and was speaking on a cell phone. Thies
did not immediately tell Saunders that he was parked illegally in front of a fire
hydrant, instead asking Saunders if he was home. Saunders asked if there was a
problem before responding that he was picking someone up from the residence he
was parked in front of. Thies asked if the person he was picking up was coming out,
and Saunders continued his phone call. While Thies waited as Saunders continued
to talk on his phone, Thies heard a noise coming from the back of the vehicle and
shined a flashlight into the backseat. Thies observed a small child in the back seat
who was not in a booster seat, 2 as well as a closed bottle of liquor with a broken seal.
When Saunders again asked Thies if there was a problem, Thies responded that
Saunders was parked in front of a fire hydrant, had an open liquor bottle in the
vehicle, and had a child in the back of the car who was not secured in a booster seat.
Saunders told Thies that the vehicle belonged to his girlfriend, the liquor bottle was
not his, and that he was dropping off the child, noting that it was an emergency.
Saunders again asked Thies if there was a problem, and Thies again listed the three
infractions he had observed. Thies asked Saunders for his driver’s license and
explained that he was “being stopped now.” Saunders asked what he was being
stopped for, and Thies again repeated the three infractions he had observed.
Saunders replied that he was parked in front of a family member’s house and stated
that he already had an open case against the Des Moines Police Department for
previous ill treatment that he had suffered from other officers. Thies again asked for
Saunders’s driver’s license or identification, at which point Saunders produced his
driver’s license and his handgun permit. Saunders informed Thies that he had a
handgun in the vehicle. Thies asked Saunders if he had been drinking, and Saunders
stated that he had not.



      2
        Under Iowa Code § 321.446, a child under six must be secured by “a child
restraint system,” which is defined as “a specially designed seating system, including
a belt-positioning seat or a booster seat, that meets federal . . . standards.” Thies
referred to the requisite child restraint system as a “booster seat” throughout the
encounter with Saunders.
                                           -3-
       Thies then asked Saunders to get out of the vehicle and walk to the back of
the car. Thies told Saunders that he would not be placing Saunders in handcuffs and
that Saunders “[wa]s not in any trouble,” before stating, however, that Saunders was
being detained for the three listed infractions Thies observed: a vehicle parked
illegally in front of a fire hydrant, an open liquor bottle in the vehicle, and a child
not in a booster seat. Thies also stated that, because Saunders had a gun in the
vehicle, the officers wanted to talk to Saunders at the back of the vehicle. Thies
stated that they wished to question Saunders further about whether he had been
drinking out of the open liquor bottle. Saunders got out of the car, and Thies patted
him down but did not handcuff him. Saunders and Thies walked to the back of the
vehicle, where Dee was also standing. At roughly the same time Saunders got out
of the car, the mother of the child arrived and removed the child from the car. Thies
asked how old the child was, but Saunders responded that the child’s age was
irrelevant because Saunders had driven the child due to an emergency. Thies again
asked Saunders if he had had anything to drink, and Saunders responded that if Thies
wanted to test him for being under the influence, he could get testing equipment.
Thies wanted to perform a field sobriety test based on Saunders’s body language and
his belief that Saunders’s eyes showed that he was under the influence of some
substance, although Dee later testified that he did not see any evidence that would
indicate Saunders was impaired. Thies then returned to the transport van to run a
check on Saunders’s license and check for any outstanding warrants. Thies did not
call dispatch at this time to report a traffic stop for any alleged violation.

       When Thies returned from the van, he requested that Saunders submit to a
field sobriety test; Saunders refused and stated that he would “rather blow,”
presumably meaning that he would rather take a preliminary breath test (PBT).
Thies informed Saunders that the officers did not have a PBT machine with them
but did not immediately call for dispatch to send another officer with a PBT machine.
Instead, Thies inspected the interior of Saunders’s vehicle for signs of marijuana or
alcohol use. Thies retrieved the bottle of liquor and took note of the handgun under
the driver’s seat before performing a general search of the rest of the open interior
and the dashboard compartments. During this time, Saunders remained behind the
                                         -4-
vehicle with Dee. Saunders requested that Dee provide the badge numbers for both
officers, which Dee agreed to do. Roughly two-and-a-half minutes after Saunders
requested a PBT, Thies paused his search of the car, called dispatch, and requested
that a PBT unit report to the scene. This was also when Thies reported the stop to
dispatch for the first time. Thies then continued the search of Saunders’s vehicle,
again looked at the handgun under the driver’s seat, and asked dispatch to run the
serial number. After searching the car for signs of marijuana or liquor use and
finding none, Thies returned to the transport van and began writing a citation for
carrying an open liquor bottle.

       While Thies was writing the citation, Dee asked Saunders if he had anything
in his mouth; Saunders responded, “[W]hy would I have anything in my mouth?”
When Dee attempted to explain that he was referring to chewing gum or chewing
tobacco, Saunders told Dee not to talk to him. Saunders then voiced his opinion that
he had been pulled over because of his race and the officers would not have
approached his car if he had been white. Saunders then told Dee for a second time
not to talk to him. After four-and-a-half minutes, a third officer arrived on the scene
with a PBT unit, and, after obtaining Saunders’s consent, performed the test. The
results indicated that Saunders was not under the influence of alcohol. Upon
conclusion of the test, Saunders asked Dee why the officers had initially walked up
to his car; Dee responded that they approached the vehicle because Saunders was
parked in front of a fire hydrant. Saunders also questioned why the transport van
was following Saunders before he stopped, and Dee offered no explanation other
than that the officers were just driving the transport van. By this point, Saunders’s
mother and brother had arrived on the scene. Thies engaged in a discussion with
Saunders’s brother about the age of the child that had been in the vehicle, but
ultimately stated that the age of the child was irrelevant because he had decided not
to cite Saunders for failing to secure the child in a booster seat. Ultimately, Thies
issued a citation to Saunders for having an open liquor bottle in the vehicle, and
Thies and Dee departed the scene without requiring Saunders to move his vehicle.
The entire encounter lasted approximately 22 minutes and was recorded via the
transport van’s dash camera and Thies’s and Dee’s body cameras.
                                         -5-
        Saunders later filed this action in state court, alleging 11 claims against Thies,
Dee, the City of Des Moines Chief of Police, Wingert, and the City of Des Moines.
Against Thies and Dee, Saunders asserted claims under 42 U.S.C. § 1983 for
unreasonable search and seizure in violation of the Fourth Amendment;
unreasonable extension of a traffic stop in violation of the Fourth Amendment; racial
profiling in violation of the Fourteenth Amendment; and conspiracy to violate his
civil rights in violation of the Fourth, Fifth, and Fourteenth Amendments. Saunders
also asserted a claim under 42 U.S.C. § 1985 against Thies and Dee for conspiracy
to violate his civil rights in violation of the Fourth, Fifth, and Fourteenth
Amendments. Under Iowa law, Saunders asserted claims against Thies and Dee for
unreasonable search and seizure, unreasonable extension of the traffic stop, and a
pretextual traffic stop, all in violation of Art. 1, § 8 of the Iowa Constitution; racial
profiling in violation of Art. 1, § 6 of the Iowa Constitution; and conspiracy to violate
civil rights in violation of Art. 1, §§ 6 and 8 of the Iowa Constitution. Finally,
Saunders asserted claims under both § 1983 and Art. 1, §§ 6 and 8 of the Iowa
Constitution against the Chief of Police and the City of Des Moines for deliberate
indifference to policies, practices, customs, training, and supervision in violation of
the Fourth, Fifth, and Fourteenth Amendments. After removal to federal court,
defendants moved for summary judgment. While the summary judgment motion
was pending, Saunders filed a motion to certify questions to the Iowa Supreme Court
relating to the racial profiling claim asserted under the Iowa Constitution.

       In a single order, the district court granted defendants’ motion for summary
judgment in part and denied Saunders’s motion to certify questions to the Iowa
Supreme Court. As to the claims under both the federal and state constitutions for
unreasonable search and seizure, the district court concluded that the officers were
entitled to qualified immunity under both federal and state law because Saunders
failed to create a genuine issue of material fact as to whether an unreasonable search
or seizure occurred when the undisputed facts showed that he voluntarily parked his
vehicle, the officers observed him parked in front of a fire hydrant, Thies patted
Saunders down after Saunders provided his handgun permit and stated that he had a
firearm in the vehicle, and Thies had probable cause to search the vehicle based on
                                           -6-
the presence of the open liquor bottle. As to the claim under the federal constitution
for unreasonable extension of a traffic stop, the district court determined that the
officers were entitled to qualified immunity because it was not clearly established
that the failure to promptly request the assistance of another officer or the needed
equipment before completing another task violated the Fourth Amendment.
However, as to the analogous claim under the Iowa Constitution, the district court
denied the officers qualified immunity, concluding that the Iowa qualified immunity
analysis requires consideration of two questions: whether a constitutional violation
occurred and whether the defendant took all reasonable actions to conform with the
Iowa Constitution. As to the second prong, the district court concluded that, while
the possibility was remote, a reasonable factfinder could determine that Thies and
Dee failed to meet this standard.

       As to the claims under the federal and state constitutions for racial profiling,
the district court again determined that Thies and Dee were entitled to qualified
immunity because Saunders failed to raise a genuine issue of material fact as to
whether Thies and Dee exercised their discretion to enforce a law solely on the basis
of Saunders’s race, particularly where there was no record evidence demonstrating
that Thies and Dee were aware of Saunders’s race when they began following his
vehicle. As to the §§ 1983 and 1985 conspiracy claims, the district court first
determined that Thies and Dee were entitled to qualified immunity under federal law
because Saunders failed to show any other constitutional violation, which is required
to support a conspiracy claim under federal law. As to the conspiracy claim under
Iowa law, however, the district court determined that, because it found that Thies
and Dee were not entitled to qualified immunity on the claim under Iowa law for
unreasonable extension of the traffic stop, Thies and Dee were not entitled to
qualified immunity on the conspiracy claim because Saunders had a viable
underlying constitutional claim. The district court also granted summary judgment
in favor of Thies and Dee on Saunders’s claim under the Iowa Constitution for a
pretextual traffic stop after Saunders did not resist defendants’ summary judgment
motion on this claim.


                                         -7-
       As to the claims under both the federal and state constitutions against the
Chief of Police and the City of Des Moines for deliberate indifference, the district
court determined that, because Saunders failed to present any evidence of past
violations of constitutional rights and failed to demonstrate that Saunders’s
encounter was a consequence of systemic failures, rather than the actions of
individual officers, the Chief of Police and the City were entitled to summary
judgment on these claims.

       Finally, as to Saunders’s request to certify questions to the Iowa Supreme
Court regarding his claim under the Iowa Constitution for racial profiling, the district
court denied the motion, concluding that its reasons for granting summary judgment
to Thies and Dee on this count were unrelated to the proposed questions for the Iowa
Supreme Court, rendering certification unnecessary. Saunders then filed a motion
for reconsideration of his racial profiling claims, asserting that the district court
applied an incorrect standard and incorrectly stated that the officers were not aware
of Saunders’s race before approaching his vehicle. Saunders also asserted that,
should the district court correct its errors with respect to the state law racial profiling
claim, it should also certify its question to the Iowa Supreme Court. The district
court denied the motion. The district court then remanded the only remaining
claims—the claims under the Iowa Constitution for unreasonable extension of a
traffic stop and conspiracy—to state court. Saunders appeals.

                                            II.

       Saunders first asserts that the district court erred in granting summary
judgment to defendants on his unreasonable seizure 3 claims under both federal and
state law, the unreasonably prolonged stop claim under federal law, the racial
profiling claims under both federal and state law, the conspiracy claim under federal
law, and the deliberate indifference claims under federal and state law. He further


      3
       Saunders does not raise any argument on appeal related to the district court’s
grant of summary judgment to defendants on the unreasonable search claim.
                                       -8-
asserts that the district court erred in denying his motion for reconsideration with
respect to his racial profiling claims. “We review a district court’s grant of summary
judgment on the basis of qualified immunity de novo. We apply the same standard
as the district court in assessing the facts: We view the record in the light most
favorable to the nonmoving party . . . .” Ross v. City of Jackson, 897 F.3d 916, 920
(8th Cir. 2018) (citation omitted). Further, “[a] district court has wide discretion
over whether to grant a motion for reconsideration of a prior order, and ‘we will
reverse a denial of a motion for reconsideration only for a clear abuse of discretion.’”
SPV-LS, LLC v. Transamerica Life Ins. Co., 912 F.3d 1106, 1111 (8th Cir. 2019)
(citations omitted). An abuse of discretion occurs “if the district court’s judgment
was based on clearly erroneous factual findings or erroneous legal conclusions.” Id.
(citation omitted).

       As an initial matter, with respect to Saunders’s federal claims against Thies
and Dee, “[i]n determining whether qualified immunity should apply, the court
engages in a two-step inquiry. First, we must determine whether a constitutional
right has been violated. Then, ‘the court must decide whether the right at issue was
“clearly established” at the time of defendant’s alleged misconduct.’” Ross, 897
F.3d at 920 (citations omitted). Although we may address either step first, it is “often
beneficial” to address the steps in sequential order. Id. (citation omitted) Similarly,
qualified immunity under Iowa law involves a two-step inquiry: first, whether a state
constitutional right has been violated and, second, whether the defendant exercised
all due care to conform to the requirements of state law. See Venckus v. City of
Iowa City, 930 N.W.2d 792, 802 (Iowa 2019). “‘[E]xercising all due care to conform
with the requirements of the law’ imposes a greater burden on defendants than not
violating ‘clearly established . . . constitutional rights of which a reasonable person
would have known.’” Baldwin v. Estherville, 333 F. Supp. 3d 817, 843 (N.D. Iowa
2018) (second alteration in original) (citing Baldwin v. City of Estherville, 915
N.W.2d 259, 279 (Iowa 2018)). With these frameworks in mind, we address each
of Saunders’s claims against Thies and Dee in turn.



                                          -9-
                                          A.

       Saunders argues that the district court erred in granting summary judgment to
Thies and Dee based on qualified immunity on his federal and state claims for an
unreasonable seizure. Saunders asserts that the district court erred because fact
questions exist regarding whether Thies and Dee unreasonably seized Saunders,
particularly where the facts demonstrate that Thies and Dee seized Saunders from
the moment they blocked his vehicle by pulling behind him on the residential street
and they lacked reasonable suspicion to detain him.

        “The Fourth Amendment protects against ‘unreasonable searches and
seizures,’ and a traffic stop constitutes a seizure of the vehicle’s occupants.” United
States v. Sanchez, 955 F.3d 669, 674 (8th Cir.), cert. denied, 141 S. Ct. 930 (2020)
(citations omitted). To comply with the Fourth Amendment, “a traffic stop must be
justified by ‘reasonable suspicion . . . that criminal activity may be afoot.’” Id.
(alteration in original) (citation omitted). “Reasonable suspicion requires ‘a
particularized and objective basis for suspecting the particular person stopped of
criminal activity.’” United States v. Shumaker, 21 F.4th 1007, 1017 (8th Cir. 2021)
(citation omitted). Similarly, Article I, section 8 of the Iowa Constitution
“guarantees the right to be secure against unreasonable searches and seizures, and it
contains language nearly identical to the Fourth Amendment counterpart.” State v.
Salcedo, 935 N.W.2d 572, 577 (Iowa 2019). “[A] traffic stop, even if brief and for
a limited purpose, is a seizure within the meaning of the Fourth Amendment. This
seizure, consistent with the constitutional requirement, must be reasonable under the
circumstances.” Id. (citations omitted). Just as with the Fourth Amendment, under
the Iowa Constitution, “as long as the officer has objectively reasonable cause to
believe the motorist violated a traffic law,” any subjective motivations on his part
are irrelevant. State v. Haas, 930 N.W.2d 699, 702 (Iowa 2019) (per curiam); see
also United States v. White, 928 F.3d 734, 740 (8th Cir. 2019) (“[T]he subjective
intent of an officer cannot vitiate otherwise objectively reasonable conduct.”).



                                         -10-
       First, to the extent that Saunders argues that he was seized from the moment
the officers pulled up behind him after he turned on the residential street, we find his
argument unavailing. The video recording of the incident shows that Saunders
voluntarily stopped his car, Thies stopped the transport van several car lengths
behind Saunders’s vehicle, Thies never activated any sirens or lights, and Thies and
Dee did not block Saunders’s ability to leave prior to their initial verbal contact. On
this record, we cannot conclude that Saunders was seized from the moment the
officers pulled up behind him on the residential street. See Baude v. Leyshock, 23
F.4th 1065, 1071 (8th Cir. 2022) (“A Fourth Amendment seizure occurs when an
officer restrains the liberty of an individual through physical force or show of
authority[.]” (citation omitted)); State v. Reinders, 690 N.W.2d 78, 82 (Iowa 2004)
(“A seizure occurs when an officer by means of physical force or show of authority
in some way restrains the liberty of a citizen.” (citation omitted)).

       Second, as to Saunders’s argument that the stop was not supported by
reasonable suspicion, we disagree. Under Iowa law, it is illegal to “stop, stand, or
park a vehicle . . . [w]ithin five feet of a fire hydrant.” Iowa Code § 321.358. The
video recordings of the incident and the record evidence demonstrate that Thies and
Dee observed Saunders bring his vehicle to a stop in a marked no parking zone
directly across from a fire hydrant. Having witnessed this violation of Iowa law, the
officers had reasonable suspicion to initiate a traffic stop of Saunders. See United
States v. Adler, 590 F.3d 581, 583 (8th Cir. 2009) (“Any traffic violation, however
minor, provides probable cause for a traffic stop.” (citation omitted)); State v.
Warren, 955 N.W.2d 848, 860 (Iowa 2021) (“Generally, police officers have
probable cause to stop a motorist if they witness the motorist commit a traffic
violation.”). We thus find no violation under the federal or state constitution related
to the traffic stop. Because Saunders failed to raise a genuine issue of material fact
as to whether Thies and Dee unreasonably seized Saunders, Thies and Dee are
entitled to qualified immunity under both federal and state law. The district court
thus did not err in granting summary judgment to Thies and Dee on this basis.



                                         -11-
                                           B.

       Saunders also argues that the district court erred in granting summary
judgment to Thies and Dee based on qualified immunity on his federal claim for an
unreasonably prolonged traffic stop. Saunders asserts that fact questions exist
regarding whether Thies and Dee unreasonably prolonged the stop, particularly
where the facts demonstrate that Thies and Dee did not pursue the purported purpose
for the stop—Saunders being parked in front of a fire hydrant.

       A traffic stop permissible under the Fourth Amendment “can become
unlawful . . . ‘if it is prolonged beyond the time reasonably required to complete’ its
purpose.” United States v. Peralez, 526 F.3d 1115, 1119 (8th Cir. 2008). In
conducting a traffic stop, “an officer may detain the occupants of a vehicle . . . ‘while
the officer completes a number of routine but somewhat time-consuming tasks
related to the traffic violation.’” United States v. Murillo-Salgado, 854 F.3d 407,
415 (8th Cir. 2017) (citation omitted). These tasks may include checking the
identification of the vehicle’s occupants, including their criminal history, checking
the vehicle’s registration and insurance, preparing the traffic citation, and asking the
occupants general questions about their “destination, route, and purpose.” Id.
(citation omitted). Further, “[a]n officer’s suspicion of criminal activity may
reasonably grow over the course of a traffic stop as the circumstances unfold and
more suspicious facts are uncovered.” United States v. Gastelum, 11 F.4th 898, 902
(8th Cir. 2021) (citation omitted), cert. denied, 2022 WL 1295716 (May 2, 2022).
Determining whether the duration of a specific seizure is reasonable “is a
fact-intensive question, and there is no per se time limit on all traffic stops. When
there are complications in carrying out the traffic-related purposes of the stop, for
example, police may reasonably detain a driver for a longer duration than when a
stop is strictly routine.” United States v. Olivera-Mendez, 484 F.3d 505, 510 (8th
Cir. 2007).

       The district court resolved the officers’ entitlement to qualified immunity on
the clearly established prong, concluding that it was not clearly established that the
                                          -12-
failure of an officer to promptly request the assistance of another officer or necessary
equipment before conducting other stop-related tasks is an unreasonable extension
of a seizure. As to the constitutional violation prong, the district court concluded
that a reasonable jury could find that Thies’s delay of roughly two-and-a-half
minutes between when Saunders requested a PBT and when Thies called dispatch to
request the equipment unreasonably prolonged the traffic stop. We disagree with
this conclusion and find the constitutional violation prong dispositive of this claim.

       As discussed with respect to Saunders’s claim for unreasonable seizure, Thies
and Dee had reasonable suspicion to initiate the traffic stop based on their
observation of Saunders’s vehicle parked in front of the fire hydrant. Then, once
Thies and Dee began engaging in the routine tasks of the traffic stop, the record
demonstrates that a reasonable basis existed for Thies and Dee’s suspicions of
criminal activity to grow, namely, Thies’s observation of an open liquor bottle in the
vehicle and the child in the backseat who was not secured in a booster seat. This
provided the officers with the reasonable suspicion necessary to investigate these
infractions, particularly whether Saunders was operating the vehicle under the
influence. See Murillo-Salgado, 854 F.3d at 415-16 (concluding that officer
developed reasonable suspicion to warrant further investigation of criminal activity
unrelated to reasons for initial traffic stop based on observations officer made while
carrying out routine tasks of stop). Because Thies and Dee developed reasonable
suspicion that further criminal activity was afoot, it is of no moment that Thies and
Dee did not ultimately cite Saunders for being parked illegally in front of a fire
hydrant.

       Regarding the two-and-a-half minutes between when Saunders requested the
PBT and when Thies contacted dispatch to request a PBT machine, we conclude that
this delay did not unreasonably extend the duration of the traffic stop. This time
span was short in duration, and Thies continued to perform investigative tasks during
this time. The stop was still ongoing; the request for the PBT machine did not extend
an otherwise already concluded stop. Given the foregoing, the two-and-a-half
minute period between when Saunders requested a PBT and when Thies contacted
                                         -13-
dispatch cannot alone support Saunders’s claim that Thies and Dee unreasonably
extended the duration of the traffic stop.

       Finally, the entire duration of the traffic stop was roughly 22 minutes, and the
video recordings demonstrate that the length of the traffic stop was, at least in part,
based on the fact that Saunders was engaged in a phone conversation for a significant
portion of the stop. See Olivera-Mendez, 484 F.3d at 510 (concluding that length of
stop was not unreasonable and stating that routine “tasks took longer than normal
because [the vehicle’s driver] presented unusual circumstances”). Further, Thies
and Dee concluded the traffic stop within five minutes after Saunders’s PBT
revealed that he was not under the influence of alcohol and immediately after Thies
wrote the citation for traveling with an open liquor bottle in the vehicle. The video
recording demonstrates that much of the five minutes between when the officers got
the results of the PBT and concluded the stop was devoted to speaking to Saunders’s
family members who had arrived on the scene. Based on the facts and circumstances
of this case, we conclude that Thies and Dee did not unreasonably extend the length
of the traffic stop so as to amount to a violation of Saunders’s Fourth Amendment
rights. See Murillo-Salgado, 854 F.3d at 416 (concluding roughly 23-minute traffic
stop was not unlawfully prolonged when officer asked permissible questions
regarding purpose of trip and officer developed reasonable suspicion that further
criminal activity was afoot based on occupants’ responses to questions and officer’s
observations during this time). Because Saunders failed to raise a genuine issue of
material fact as to whether Thies and Dee unreasonably prolonged the stop, the
district court did not err in granting summary judgment on the basis of qualified
immunity to Thies and Dee on this claim.

                                          C.

      Next, Saunders asserts that the district court erred in granting summary
judgment to Thies and Dee based on qualified immunity on his federal and state
claims for racial profiling. Saunders contends that the district court erroneously
construed the record to conclude that Thies and Dee were not aware of Saunders’s
                                         -14-
race before they initiated the encounter. Saunders also argues that the district court
erred by requiring him to prove that the officers exercised their discretion to enforce
a law solely on the basis of his race, rather than requiring him to prove that it was
only a motivating factor in Thies and Dee’s decisions. Saunders finally asserts that
the district court also erroneously denied his motion for reconsideration based on
these errors.

       Saunders asserts his racial profiling claims under the Equal Protection Clause
of the Fourteenth Amendment and Art. I, § 6 of the Iowa Constitution. The parties
have not identified any authority, nor has this Court located any, suggesting that an
equal protection claim would be analyzed under Iowa law differently than an equal
protection claim under federal law. We therefore apply the federal standard to both
Saunders’s state and federal claims. See State v. Feregrino, 756 N.W.2d 700, 703
n.1 (Iowa 2008) (explaining that “ordinarily . . . where an argument that the Iowa
Constitution should be construed differently than the United States Constitution is
not presented, we assume for the purposes of the case that the provisions should be
interpreted in an identical fashion”). “[T]he Constitution prohibits selective
enforcement of the law based on considerations such as [race] . . . [and] the
constitutional basis for objecting to intentionally discriminatory application of laws
is the Equal Protection Clause . . . .” Gilani v. Matthews, 843 F.3d 342, 347 (8th
Cir. 2016) (first, third, fourth, and fifth alterations in original) (citation omitted). To
prevail on an equal protection claim of selective enforcement, a plaintiff “must show
both that the enforcement had a discriminatory effect, and that the enforcement was
motivated by a discriminatory purpose.” Id. at 348 (citation omitted). “[T]he
plaintiff must normally prove that similarly situated individuals were not stopped or
arrested in order to show the requisite discriminatory effect and purpose.” Clark v.
Clark, 926 F.3d 972, 980 (8th Cir. 2019).

       Saunders asserts that the record does not support the district court’s
determination that Thies and Dee were unaware of his race before they initiated the
encounter with him by approaching his already stopped vehicle. Saunders asserts
that, immediately before he made the turn that Thies deemed “abrupt” and which
                                           -15-
resulted in Thies following him, the transport van pulled up next to Saunders, and
Thies made eye contact with him. However, this claim is immaterial to our analysis
as Saunders’s evidence of purportedly similarly situated comparators does not meet
his burden of showing discriminatory effect and purpose because the comparators
that he offers are not similarly situated “in all relevant respects.” Gilani, 843 F.3d
at 348 (citation omitted) (concluding plaintiff and comparator offered to show
selective enforcement were not similarly situated in all relevant respects because
plaintiff matched description of a suspicious person report and no such report existed
for comparator). Saunders offers body camera videos from five instances where
Thies conducted traffic stops of black individuals and one instance where Thies
conducted a traffic stop of white individuals as his evidence of the “requisite
discriminatory effect and purpose.” Clark, 926 F.3d at 980 (citation omitted).
Although these videos perhaps demonstrate a general sense of how Thies treats
motorists, none of these individuals are similarly situated to Saunders in all relevant
respects. In each of these instances, Thies initiated a traffic stop of a moving vehicle,
activated his lights, and did not issue a citation. Further, each of the instances
differed in their circumstances, the questioning of the vehicle’s occupants, and the
investigation of different violations or offenses. These traffic stops differ from
Saunders’s stop to such an extent that they cannot be used as evidence of similarly
situated comparators.

       Finally, Saunders argues that the district court erred by applying an incorrect
standard to his claim by requiring him to prove that Thies and Dee were motivated
solely by race, rather than proving that they were motivated in part by race. Compare
Clark, 926 F.3d at 980 (“To prove an equal protection claim in the context of a police
interaction, [a plaintiff] must prove that the officer exercised his discretion to enforce
a law solely on the basis of race.” (emphasis added)), with United States v. Bell, 86
F.3d 820, 823 (8th Cir. 1996) (“To show discriminatory purpose, the claimant must
show the official’s decision to enforce the law was at least partially based on race.”
(emphasis added)). Because Saunders has failed to show that the officers were
motivated in any part by Saunders’s race, we need not conclusively resolve this issue
to determine that Saunders failed to raise a genuine issue of material fact necessary
                                          -16-
to defeat qualified immunity and summary judgment. The district court thus did not
err in granting summary judgment to Thies and Dee on these claims, nor did it abuse
its discretion in denying Saunders’s motion for reconsideration. See SPV-LS, LLC,
912 F.3d at 1111 (providing that to find an abuse of discretion in motion for
reconsideration, district court’s judgment must be based on errors of fact or law).

                                          D.

       Saunders further argues that the district court erred in granting summary
judgment to Thies and Dee based on qualified immunity on Saunders’s §§ 1983 and
1985 conspiracy claims under federal law because fact questions exist regarding
whether Thies and Dee were engaged in an agreement to violate Saunders’s rights.4
Saunders asserted conspiracy claims under both 42 U.S.C. § 1983 and 42 U.S.C.
§ 1985. For a § 1983 conspiracy claim against a particular officer, a plaintiff “must
show that the officer ‘conspired with others to deprive [the plaintiff] of a
constitutional right; that at least one of the alleged co-conspirators engaged in an
overt act in furtherance of the conspiracy; and that the overt act injured [the
plaintiff].’” Kingsley v. Lawrence Cnty., 964 F.3d 690, 702 (8th Cir. 2020) (citation
omitted). Further, the plaintiff must “prove a deprivation of a constitutional right or

      4
        The district court, in granting summary judgment on these claims, stated that
it was doing so because it had “granted summary judgment on all of Saunders’s
federal claims against these officers on the ground that there was no constitutional
violation.” R. Doc. 44, at 37. However, this statement appears to be erroneous as,
with respect to Saunders’s federal claim for unreasonably prolonging the stop, the
district court stated “[t]his case also presents circumstances warranting submitting
to a jury the question of whether the stop was improperly prolonged beyond the time
reasonably necessary to resolve all three possible violations. . . . A reasonable jury
could find that, had Thies been reasonably diligent, he would have called for a PBT
unit promptly, but he did not.” R. Doc. 44, at 29-30. The district court thus resolved
this claim on the clearly established prong of the qualified immunity analysis rather
than the constitutional violation prong. Although we note this apparent error, it is
immaterial to our analysis of Saunders’s conspiracy claims because, as stated in Part
II.B, we conclude that Saunders failed to raise a genuine dispute of material fact as
to whether an unconstitutionally prolonged stop occurred.
                                          -17-
privilege in order to prevail on a § 1983 civil conspiracy claim.” Id. For a § 1985
conspiracy claim, a plaintiff must show that defendants reached an agreement to
violate the plaintiff’s constitutional rights. Johnson v. Perdue, 862 F.3d 712, 717-
18 (8th Cir. 2017). Just as with a § 1983 conspiracy claim, “[a]bsent a constitutional
violation, ‘there is no actionable conspiracy claim.’” In re Kemp, 894 F.3d 900, 910
(8th Cir. 2018) (citation omitted). For the reasons discussed previously, Saunders
failed to raise a genuine issue of material fact as to whether a violation of his federal
constitutional rights occurred in his other claims against Thies and Dee. In the
absence of an underlying constitutional violation, Saunders’s § 1983 and § 1985
conspiracy claims necessarily fail. The district court thus did not err in granting
summary judgment to defendants based on qualified immunity.

                                           E.

       Finally, Saunders asserts that the district court erred in granting summary
judgment to the Chief of Police and the City on his federal and state claims for
deliberate indifference to policies, practices, customs, training, and supervision that
violate the Fourth, Fifth, and Fourteenth Amendments. Saunders argues that the
record demonstrates that Thies had a pattern of targeting black motorists, and both
the Chief of Police and the City are liable for showing deliberate indifference to the
policies, practices, customs, training, and supervision of the officers under their
purview, which resulted in the violation of his constitutional rights.

        As to the federal claim for deliberate indifference, our “circuit has consistently
recognized a general rule that, in order for municipal liability to attach, individual
liability first must be found on an underlying substantive claim. Similarly, to
maintain an action for training or supervisory liability, a plaintiff must show the
failure to train or supervise caused the injury.” Moore v. City of Desloge, 647 F.3d
841, 849 (8th Cir. 2011). Because Saunders failed to show that Thies and Dee
violated his constitutional rights, Saunders cannot maintain this claim against either
the City or the Chief of Police. See id.


                                          -18-
       Although Saunders’s federal claim is resolved by the absence of an underlying
violation of his federal constitutional rights, the analysis of his analogous claim
under the Iowa Constitution requires additional consideration because the district
court determined that Saunders’s claims under the Iowa Constitution for
unreasonable extension of the stop and conspiracy survived summary judgment.
Therefore, Saunders’s claim under the Iowa Constitution does not fail for the lack
of a viable, underlying substantive claim.

       The parties have not presented any authority, nor have we discovered any,
suggesting that Iowa courts would interpret a deliberate indifference claim under the
Iowa Constitution any differently than federal courts would under federal law.
Accordingly, we apply federal law to Saunders’s claim under the Iowa Constitution.
See Feregrino, 756 N.W.2d 700, 703 n.1 Under federal standards, “[a] municipality
may be liable under § 1983 where ‘action pursuant to official municipal policy of
some nature caused a constitutional tort.’” Graham v. Barnette, 5 F.4th 872, 890
(8th Cir. 2021) (citation omitted). And “a ‘pattern of similar constitutional
violations’ is ‘ordinarily necessary’ to establish municipal liability.” Id. at 891
(quoting Connick v. Thompson, 563 U.S. 51, 62 (2011)). However, this showing is
not required if “‘the need for more or different training is so obvious and the
inadequacy [is] so likely to result in the violation of constitutional rights’ that the
municipality can be said to have been ‘deliberatively indifferent to the need.’” Id.
(alteration in original) (quoting City of Canton v. Harris, 489 U.S. 378, 390 (1989)).
As to supervisor liability, “supervisors . . . are liable under § 1983 for a subordinate’s
violation of a third person’s constitutional right only if their deliberate indifference
to the offensive conduct and failure to take adequate remedial action proximately
caused the injury.” Cox v. Sugg, 484 F.3d 1062, 1066 (8th Cir. 2007). But
“[d]eliberate indifference is a ‘stringent standard of fault,’” requiring “proof of
reckless disregard of a risk of constitutional harm.” Id.

      Saunders’s evidence of the purported deliberate indifference of both the City
and the Chief of Police falls far short of this standard; Saunders has presented no
evidence of past violations of the rights in question, nor has he presented evidence
                                          -19-
that the facts of the traffic stop were “so obviously” the consequence of a systemic
lack of training or supervision so as to amount to deliberate indifference to
unconstitutional policies, practices, customs, training, and supervision. Although
Saunders purports to provide evidence of comparator cases showing that Thies has
a pattern of mistreating black motorists, each of these cases involved different traffic
violations and different circumstances so as to render us unable to discern whether
they represent a pattern or practice.5 See Gilani, 843 F.3d at 348 (discussing need
for comparators to be similarly situated in all relevant respects for claim of selective
enforcement of traffic law). The record here simply presents no evidence of
deliberate indifference to systemic issues; rather, as the district court noted, the
record demonstrates only that the decisions made here were made individually by
specific officers. For these reasons, Saunders failed to show a genuine issue of
material fact as to whether the need for additional training and any inadequacies
were so obvious that the municipality can be deemed deliberately indifferent, see
Graham, 5 F.4th at 891, and has similarly failed to create a factual dispute as to
whether the Police Chief acted with “reckless disregard of a risk of constitutional
harm,” Cox, 484 F.3d at 1066. The district court thus did not err in granting
summary judgment in favor of the City and Chief of Police on the deliberate
indifference claims under either federal or Iowa law.

                                          III.

       Saunders further asserts that the district court erred in declining to certify
questions to the Iowa Supreme Court regarding his claim under the Iowa
Constitution for racial profiling. “We review a district court’s decision regarding
whether to certify a question of law to the appropriate state court under the abuse of
discretion standard.” Anderson v. Hess Corp., 649 F.3d 891, 895 (8th Cir. 2011).

      5
        As stated with respect to the racial profiling claim, the other cases that
Saunders identifies as comparators involve situations where Thies initiated a traffic
stop of a moving vehicle by activating his lights, Thies did not issue the driver
citations, and the underlying circumstances of the stop differed markedly from
Thies’s stop of Saunders.
                                       -20-
And, as stated above, we similarly review the denial of a motion for reconsideration
for abuse of discretion. SPV-LS, LLC, 912 F.3d at 1111.

       The decision whether to certify a question to a state supreme court “is by no
means ‘obligatory’ merely because state law is unsettled; the choice instead rests ‘in
the sound discretion of the federal court.’” McKesson v. Doe, 141 S. Ct. 48, 51
(2020) (per curiam). As the Supreme Court has cautioned, “state certification
procedures . . . can prolong the dispute and increase the expenses incurred by the
parties,” and “[o]ur system of ‘cooperative judicial federalism’ presumes federal and
state courts alike are competent to apply federal and state law.” Id.

       Saunders sought to certify the following questions to the Iowa Supreme Court
regarding his racial profiling claim, which was rooted in the Equal Protection Clause
of the Iowa Constitution:

   • What are the standards for a racially-biased policing claim under the Iowa
     Equal Protection Clause?

   • When there is evidence showing that an officer pretextually engaged the
     plaintiff after considering his race, and that the officer has a pattern of illegally
     stopping others of the same race, must a plaintiff bringing a racially-biased
     policing claim under the Iowa Equal Protection Clause also produce evidence
     showing that similarly situated individuals of a different race were not treated
     the same?

We agree with the district court that the answers to these questions are unnecessary
to resolve Saunders’s racial profiling claim. Relying on sources he claims suggest
the Iowa Constitution may provide a more lenient standard for equal protection
claims than the federal constitution, Saunders asserts that, to correctly consider his
claim, the Iowa Supreme Court must weigh in on the proper standards for evaluating
such a claim. However, the Iowa Supreme Court has previously stated that
“prudential concerns ordinarily mean that where an argument that the Iowa
Constitution should be construed differently than the United States Constitution is
not presented, we assume for the purposes of the case that the provisions should be
                                          -21-
interpreted in an identical fashion.” Feregrino, 756 N.W.2d at 703 n.1. Given this
“assumption” that the federal and state constitutions should be interpreted in “an
identical fashion,” and given the deferential standard of review that applies to review
of a motion to certify questions to a state court, we see no error in the district court’s
denial of this motion. For these reasons, the district court did not abuse its discretion
in denying Saunders’s motion to certify questions to the Iowa Supreme Court or in
denying Saunders’s subsequent motion to reconsider.

                                           IV.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                          -22-